Citation Nr: 1331051	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  09-41 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right knee disorder, claimed as right knee injury residuals. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety disorder.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Marine Corps Reserve (USMCR) from April 1973 to September 1973.  The Veteran also served on active duty in the United States Navy from November 1973 to August 1977.

Procedural History

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran subsequently submitted a notice of disagreement with this decision in September 2008, and timely perfected his appeal in October 2009.

In August 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record. 

In May 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further evidentiary development. 

Representation

The record reflects that during the pendency of the appeal, the Veteran was represented by both the Disabled American Veterans (DAV) and a private attorney.  Notably, representation by each was revoked or withdrawn in October 2009 and February 2010, respectively.  During the August 2010 Board hearing, the Veteran stated that he had executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) appointing DAV as his new representative for the claims on appeal.  It was further acknowledged that he would represent himself during the hearing, as no DAV representatives were available at that time to assist him; however, the Board's review of the Veteran's claims file revealed that a valid VA Form 21-22 had not been executed in favor of DAV or any other accredited agent, attorney, or service organization at that time.  In the Board's May 2011 Remand, the Veteran was notified of his right to representation and was asked to clarify his choice of representation.  In response, the Veteran submitted a VA Form 21-22 authorizing the Veterans of Foreign Wars (VFW) to represent him.  However, according to a March 2012 report of general information of a telephone contact with the Veteran, he indicated that he no longer wanted his appeal sent to VFW.  Although VFW received additional correspondence since that time, no statements were submitted by VFW on the Veteran's behalf.  Additionally, letters dated in February and May 2013 reflect that VFW did not accept representation explaining that it was against their policy to represent any Veteran whose claims were already in appellate status.  See Informal Hearing Presentation, February 2013.  Since he has been adequately notified of his rights to appoint representation and declined representation in March 2012, the Board will conclude that the Veteran wishes to continue with the adjudication of his appeal unrepresented.

Waiver

Review of the record reveals that the Veteran was not issued a Supplemental Statement of the Case (SSOC) after additional VA treatment records dated through December 2012 were added to his Virtual VA paperless claims file.  Pertinent evidence generally must be reviewed by the agency of original jurisdiction (AOJ) prior to appellate review unless a claimant submits a waiver. 38 C.F.R. § 20.1304(c) (2013).  No waiver was submitted along with the evidence added to the Veteran's Virtual VA paperless claims file.  In May 2013, the Veteran submitted additional treatment records dated from March 2013 to May 2013, along with a waiver of AOJ review.  Since the VA treatment records newly associated with the Virtual VA claims file are duplicative, irrelevant, cumulative, or redundant of evidence already of record and of VA treatment records added by the Veteran in May 2013, an additional wavier is not required.  38 C.F.R. § 20.1304(c) (2013).  

New and Material Evidence

In August 2008, the RO determined that new and material evidence had not been received since the February 1998 RO decision and therefore denied the Veteran's petition to reopen his claim for service connection for right knee injury residuals.  So, too, must the Board make this threshold preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92. 

Recharacterization of Issue on Appeal

According to the May 2011 Board Remand, the issue of entitlement to service connection for PTSD was recharacterized to more broadly include entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The Board notes that the issue of entitlement to service connection for anxiety disorder, claimed as depression, was separately denied in an August 2011 rating decision.  The appeal period for that issue has expired; however, since the issue on appeal has been broadened under Clemons and included in the September 2012 SSOC, the issue remains before the Board and no separate appeal of the anxiety/depression claim is necessary.  Percy v. Shinseki, 23 Vet App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

Remanded Issues

The issues of entitlement to service connection for a right knee disorder (on the merits), bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.  The Veteran will be notified if any further action on his part is required.

FINDINGS OF FACT

1.  An unappealed rating decision dated in February 1998 continued the prior denial of service connection for residuals of a right knee injury, declining to reopen the Veteran's claim.

2.  The additional evidence associated with the Veteran's VA claims file since the February 1998 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with the previous evidence, related to unestablished facts necessary to substantiate the claim of entitlement to service connection for residuals of a right knee injury.

3.  The Veteran does not have verified service in the Republic of Vietnam and did not engage in combat with the enemy. 

4.  The preponderance of the evidence is against a finding that the Veteran currently suffers from PTSD that is the result of a disease or injury incurred during active duty service.

5.  The preponderance of the evidence is against a finding that the Veteran currently suffers from an acquired psychiatric disorder, to include depression and anxiety, that is the result of a disease or injury incurred during active duty service.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision, which continued the prior denial of the claim of entitlement to service connection for residuals of a right knee injury, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for residuals of a right knee injury.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2013).
3.  An acquired psychiatric disorder, to include PTSD, depression and anxiety, was not incurred in or aggravated by active duty service, and may not be presumed to be related to service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  New and Material Evidence

Before addressing the merits of a Veteran's claim of entitlement to service connection for residuals of a right knee injury, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, as the application to reopen the claim of service connection for residuals of a right knee injury is favorable to the Veteran, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary.

The RO denied continued the denial of entitlement to service connection for residuals of a right knee injury in a February 1998 rating decision.  The Veteran did not appeal this determination and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

The Veteran filed his petition to reopen his previously denied claim in November 2007.  Therefore, the amended regulation for new and material evidence applies.  66 Fed. Reg. At 45,620, indicating to apply the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

In the previous final February 1998 rating decision, the RO confirmed and continued the denial finding that new and material evidence to reopen the claim had not been submitted.  In the original December 1993 rating decision, the RO denied entitlement to service connection for right knee injury residuals on the basis that there was no evidence showing continuity of treatment for the claimed condition.  See Rating Decision, February 28, 1998.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final February 1998 rating decision.  This new evidence includes: VA treatment and examination reports that were not previously associated with the claims file.  According to a July 1994 VA treatment record, the Veteran reported a history of right knee degenerative joint disease since a 1974 traumatic fall on his ship.  Additionally, in a November 1996 VA treatment report, the Veteran relayed a 25-year history of right knee pain.   The pertinent evidence also includes the Veteran's testimony at his August 2010 Travel Board hearing.  He testified that he has received treatment for his right knee since 1993.

The aforementioned evidence constitute new and material evidence as it directly relates to whether the Veteran suffered from a right knee injury in service and whether he currently suffers from a right knee disability.  Accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 



II.  The Veterans Claims Assistance Act of 2000 (VCAA)

Regarding the Veteran's claim of entitlement to service connection for residuals of a right knee injury, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to the initial adjudication of the Veteran's claims, a letter dated in February 2008, fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  This notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board also notes that formal findings of unavailability were associated with the Veteran's claims file with respect to his Social Security Administration claim, verification of his claimed service in Vietnam and any application for vocational rehabilitation.  See VA Memorandums, December 28, 2009, July 20, 2010 and December 8, 2011 (respectively).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is not needed in this case as there is no credible lay evidence or competent medical evidence indicating that the claimed current psychiatric disabilities may be related to service.  Specifically, as will be discussed in greater detail below, there is no evidence that the Veteran ever set foot in Vietnam, nor was he a Veteran of combat.  As such, the Board does not find his alleged stressors to be credible and thus, the Veteran has not met the requirements set forth in McLendon.  Id.

Additionally, the Board finds there has been substantial compliance with its May 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC requested that the Veteran submit a properly executed VA Form 21-22, obtained additional VA treatment records, and attempted to obtain the Veteran's Vocational Rehabilitation and Education file.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not notified VA of any further evidence to be obtained on his behalf.  The AMC later issued an SSOC in September 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2013).

As noted above, the Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely any treatment records available since his discharge from service and a medical opinion diagnosing his right knee pain with a corresponding nexus statement.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).


III.  The Merits of the Claims

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, depression and anxiety, as a result of his combat experience in Vietnam in October 1973.  Specifically, he claims that he was selected to participate in a classified mission to Vietnam, during which time he was tasked with the recovery of two Central Intelligence Agency (CIA) agents.  During his time in-country, he caused the deaths of enemy combatants.

Relevant Law and Regulations

In order to establish service connection for claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Service connection can be granted for certain diseases, including psychosis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  This presumption does not apply in the present case, as the Veteran was not diagnosed with a psychiatric disorder during service or within the first post-service year.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  38 C.F.R. § 4.125 (a) (2013).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2013).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy."  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(d) (2012); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a Veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256 -58 (Feb. 8, 2000).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843-39,852 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2010). 

Where a Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

Analysis

The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders, including PTSD, depression, adjustment disorder, and anxiety.  See VA treatment reports dated in November 2009, September 2010, November 2010, October 2011, May 2011, August 2012, and May 2013.  As such, element (1) under Shedden, current disability, has been satisfied.  See Shedden, supra.

Turning to the question of in-service incurrence, the Veteran has consistently maintained that during his period of active duty from November 1973 to August 1977 with the United States Navy, he was tasked with a classified mission to Vietnam, where he assisted in the recovery of two missing CIA agents.  During that time, the Veteran stated that he killed a young woman that came toward him with grenades in her hands.  See Board Hearing Transcript, August 4, 2010.  The Veteran further noted that his mission took place from October 10, 1973, to October 26, 1973.  See VA Treatment Record, March 2013.

As noted above, the evidence of record establishes that the Veteran was on ACDUTRA from April 1973 to September 1973 in the USMCR.  However, there is no competent evidence that the Veteran had active duty service in October 1973.  The Veteran's DD Form 214 indicates that there was no period of foreign or sea service for the active duty period ending in September 1973.  Personnel records reflect that the Veteran was assigned to the Marine Corps Reserve Training Center in San Diego in 1973.  The Veteran's second period of service was with the United States Navy from November 1973 to August 1977.  Service treatment and personnel records for this period do not indicate that the Veteran was ever in Vietnam.  While the Veteran has stated and his service records confirm that he was stationed aboard the U.S.S. Vulcan, there is no indication that the U.S.S. Vulcan was located in the waters offshore from Vietnam.  The only evidence in support of this claim consists of the Veteran's lay testimony.

The Board has considered the Veteran's statements with respect to his stressors and his mental health symptoms, during and subsequent to service.  The Veteran is competent to describe his own behavior.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Both the Court and the United States Court of Appeals for the Federal Circuit have provided guidance as to some of the factors that go into making credibility determinations.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Not only may the Veteran's memory be faulty with the passage of time, but self interest may play a role in the more recent statements.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board finds reason to place little to no probative value on the Veteran's self-reported stressors and psychiatric symptoms based on self-interest and conflicting evidence which affects his credibility.  He has given various accounts of time spent in Vietnam and/or in combat.  In an August 1993 VA treatment report the Veteran reported being in Vietnam for 26 days.  However, as noted above, during the 2010 Board hearing the Veteran reported that he was in Vietnam for 10 days.  According to a November 2010, VA treatment report, the Veteran commented that he was in Vietnam for one month.  According to a November 2012 VA treatment report the Veteran was in Vietnam in 1973 from October 10th through 23rd.  As noted, the Veteran was not on active duty in October 1973.

The Board finds that the documents provided by the service department- his DD Form 214, service treatment records, and service personnel records- are highly probative.  Having been provided by an agency of the U.S. Government, the Board is assured of the authenticity of these original records.  The records provided by the service department do not show that the Veteran engaged in combat against the enemy, such as by award of combat citations (e.g., Combat Infantryman Badge, Bronze Star, or Air Medal with "V" device).  

When the Veteran's participation in combat is eliminated, the claim of service connection for PTSD may rest on his unsupported lay statements, where his PTSD is the result of a noncombat stressor caused by fear of hostile military or terrorist activity under the newly enacted provisions of 38 C.F.R. § 3.304(f)(3).  The specific requirements for such a finding are that a VA psychiatrist or psychologist confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to that stressor, that there be no clear and convincing evidence to the contrary, and that the claimed stressor be consistent with the places, types, and circumstances of the Veteran's service. Id.  Here, the Veteran received a diagnosis of PTSD after reporting being involved in the death of a 13 year old girl holding grenades.  See November 2012 VA treatment report.  

Even if the Board were to accept that the Veteran's stressors stem from "fear of hostile military or terrorist activity," questions still to be decided are whether there is clear and convincing evidence to the contrary and whether the claimed stressor was consistent with the places, types, and circumstances of the Veteran's service. 38 C.F.R. § 3.304(f).  The Board notes VA treatment reports also relate his psychiatric diagnoses to his relationship difficulties.   See VA treatment reports dated in June 2010 and November 2010.  More importantly, the Veteran's reported duties and assignment to Vietnam are not supported by the record.  Thus, the Board does not and cannot simply assume that the Veteran's report is truthful, especially where the record does not support the Veteran's claim.  Rather, the Veteran is specifically found not credible with respect to his alleged stressors, precisely because there is no evidence to suggest that the alleged events were consistent with the places, types, and circumstances of his service.  This finding serves to exclude the possibility of service connection for PTSD under 38 C.F.R. § 3.304(f).

Therefore, for the Veteran to be successful in his claim for service connection for PTSD involving a non-combat stressor, corroboration of the particular event is required.  At no time has there been the requisite verification of the claimed stressor experiences or any evidence corroborating the Veteran's assertions of combat experience.  The evidence of record does not establish that the Veteran served in Vietnam.  A diagnosis of PTSD which is based on an examination which relied upon an unverified history is inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  As such, the diagnosis alone is not sufficient to satisfy the requirement for service connection of PTSD and the mere diagnosis of PTSD alone is insufficient to award service connection.

Finally, with respect to the possibility of service connection for any other acquired psychiatric disability, this claim, too, is denied.  All of the psychiatric evidence and evaluations of record specifically addressed only the Veteran's assertions of service in Vietnam and participation in combat in service.  Inasmuch as the Board finds these assertions not credible, to the extent that any other diagnosis was based thereon, service connection for such is precluded.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The record does shows that PTSD, depression, adjustment disorder and anxiety have been diagnosed.  See VA treatment reports dated in May 2013.  However, in the absence of any credible in-service encounter with or fear of any hostile military or terrorist activity, and in the absence of any credible assertions of in-service stressors, at this juncture additional development on these bases, including pursuant to changes to PTSD regulations, is not warranted. 38 C.F.R. § 3.304(f)(3).  


Specifically, the Veteran's claim for PTSD requires no VA examination because there is no corroborated stressor in service upon which to base a PTSD diagnosis. 38 C.F.R. § 3.304(f).  Further, the Board finds that a VA examination to address questions of etiology of his other acquired psychiatric diagnoses as related to service is also not warranted because there is no disease or disability of anxiety or depression documented in the STRs, the September 1973 release from active duty (RELAD) report of medical examination or August 1977 discharge report of medical examination.  Given the absence of any credible evidence of a precipitating event, injury, or disease in service upon which to base such an etiology, there is no basis to require a VA examination addressing a psychiatric disorder under McLendon.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has not submitted or identified any competent medical opinion or other medical evidence regarding an etiological relationship between his psychiatric diagnoses or PTSD and service that supports his claim.  In short, there is no evidence that the Veteran engaged in combat and the only evidence of in-service stressors is contained in the uncorroborated statements from the Veteran.  Thus, there is no probative evidence that the claimed in-service stressors actually occurred.  There is no competent and credible evidence of record to show that the Veteran's PTSD or other psychiatric diagnoses are in any way related to service.   

In the absence of any evidence of either psychiatric disorders in service or for years after service, in the absence of any credible evidence to verify an alleged stressor in service, and in the absence of any medical evidence of a causal nexus between service and any current psychiatric disorder or PTSD, the preponderance of the evidence is against the presence of the requisite elements to support a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety. 38 C.F.R. §§ 3.303, 3.304(f).  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

The application to reopen the claim of entitlement to service connection for residuals of a right knee injury, is granted, and, to that extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, is denied.


REMAND

Presently, there is insufficient competent medical evidence on file for VA to make a decision on the Veteran's claims of entitlement to service connection for a right knee disorder, bilateral hearing loss, and tinnitus.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).

Regarding the reopened claim of service connection for a right knee disorder, the 1993 VA examiner reported a diagnosis of rule out degenerative joint disease secondary to the in-service incident.  However, he did not opine on whether or not the Veteran's right knee disability is related to the in-service incident.  Thus, a VA examination is needed to clarify the nature and etiology of the Veteran's current right knee disorder.

Regarding the Veteran's claims of service connection for bilateral hearing loss and tinnitus, the June 2008 VA examination report indicates that the Veteran has bilateral hearing loss and tinnitus is the right ear.  Although the 2008 VA examiner provided a positive opinion linking the Veteran's hearing loss and tinnitus to service, the Board finds this opinion must be rejected because it is based on an inaccurate premise relying on non-credible statements of history reported by the Veteran.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  As noted above, the Board finds that the Veteran's statements regarding Vietnam service and combat are not credible.  The Veteran's service records accounting for his active duty service have not changed, and continue to outweigh and render non credible the Veteran's accounts of service in Vietnam, including any account of combat.  Thus, because the Board finds the June 2008 VA audiology examiner's analysis and conclusion to be inadequate, a new VA audiology opinion must be obtained.  In light of the Veteran's false assertions concerning Vietnam and combat in service, the Board will instruct the examiner not to rely on such to support the examiner's conclusions, so that the examiner's analysis may be found reliable.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims file and the clinical findings on examination, the examiner should provide a diagnosis for any current right knee disability.  Additionally, the VA examiner should indicate whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any right knee disability currently present is etiologically related to the Veteran's service.  The examiner should be instructed to consider the Veteran's service history, to include the Veteran's in-service fall on a ship in 1973.

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to explain the basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Afford the June 2008 VA audiological examiner the opportunity to supplement his report.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner.  The examiner must annotate the examination report(s) that the claims file was in fact made available for review.  Based on review of the record, the examiner should address the following: 

The examiner is asked to opine whether it is at least as likely as not (at least 50 percent probability) that the Veteran's current bilateral hearing loss and/or tinnitus developed in service or is otherwise causally related to service.  The examiner should provide a complete explanation for his/her opinions. 

The examiner is advised that the current request to address the etiology of the Veteran's bilateral hearing loss and right ear tinnitus as potentially related to service is required based on the prior, June 2008 VA audiology examiner drawing conclusions based on inaccurate factual premises relying on non-credible statements of history as reported by the Veteran.  Specifically, the examiner relied upon the Veteran's assertion that he had hearing loss as a result of combat.  That narrative history is not credible because the Veteran initially reported that the incident occurred while in Vietnam, whereas service personnel records establish that the Veteran never served in Vietnam or was involved in any combat.  The current audiology examiner is accordingly hereby advised that any narratives or other assertions of combat by the Veteran should be deemed not credible and should not be used to support any medical opinion.  Corroborating, independent evidence present within the claims file or based on clinical or examination findings should be used to support any medical opinion provided. 

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to explain the basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

Please note that the term "as likely as not" do not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended relationship, "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely", or "less likely" language.

If the June 2008 VA audiological examiner is unavailable or determines that another examination is needed, the AOJ should schedule the Veteran for a new VA examination and direct the new examiner to give his or her opinion regarding the above questions. 

3.  After undertaking any other notification and/or development action deemed warranted, the RO/AMC should readjudicate the claims in light of any additional evidence added to the record since the last SSOC was issued.  If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran an appropriate SSOC, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


